Case: 1:17-cr-00060-JG Doc #: 129 Filed: 10/05/20 1 of 5. PageID #: 1231


 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO

                                           :
 UNITED STATES OF AMERICA,                 :       CASE NO. 1:17-cr-00060
                                           :
                 Plaintiff,                :       OPINION & ORDER
                                           :       [Resolving Doc. 118]
 vs.                                       :
                                           :
 MARC A. MONTGOMERY,                       :
                                           :
                 Defendant.                :
                                           :


 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

             Defendant Marc A. Montgomery requests a reduced sentence under the

 compassionate release statute, 18 U.S.C. § 3582. 1 The Government opposes Montgomery’s

 request. 2

             For the reasons stated below, the Court DENIES Montgomery’s motion for

 compassionate release.

       I.          Background
             On April 11, 2017, a jury found Defendant Montgomery guilty of bank robbery and

 aiding and abetting bank robbery (Count 1) and using a firearm in carrying out a bank robbery

 and aiding and abetting the same (Count 2). 3 On August 28, 2017, this Court sentenced

 Montgomery to 80 months imprisonment for Count 1 to be served consecutively with 60

 months imprisonment for Count 2, as well as 5 years of supervised release. 4

       II.         Discussion


             1
               Doc. 118.
             2
               Doc. 124.
             3
               Doc. 41.
             4
               Doc. 75.
Case: 1:17-cr-00060-JG Doc #: 129 Filed: 10/05/20 2 of 5. PageID #: 1232

 Case No. 1:17-cr-00060
 Gwin, J.

        Montgomery moved for compassionate release on June 15, 2020. He requests a

 sentence reduction and says his asthma could increase his risk of serious illness or

 complications if he contracts COVID-19 at FCI Gilmer. 5

        The Government opposes and argues that Montgomery has not exhausted all

 administrative remedies. 6 Further, the Government asserts that Montgomery’s asthma does

 not warrant granting compassionate release. 7

        A. Exhaustion
        Under 18 U.S.C. § 3582(c)(1)(A)(i), the Court may modify a defendant’s prison term

 after defendant has “fully exhausted all administrative rights to appeal a failure of the Bureau

 of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt

 of such a request by the warden of the defendant's facility, whichever is earlier.” 8

        Defendant satisfies the exhaustion requirement because he sought relief in this Court

 more than 30 days after he filed his modification request with the Warden. 9 Montgomery

 requested modification from the FCI Gilmer Warden on April 13 or 16, 2020. 10 The Warden

 denied Montgomery’s request on April 17, 2020. 11 Montgomery moved for compassionate

 release in this Court at least 60 days later on June 15, 2020. 12



        5
         Doc. 118 at 7.
        6
         Doc. 124 at 3.
       7
         Id. at 9.
       8
         18 U.S.C. § 3582(c)(1)(A)(i).
       9
         Doc. 118.
       10
          Doc. 118-1; Doc. 124-1. Defendant’s and the Government’s versions of the same
 email include two different time stamps. Regardless of which timestamp is accurate,
 Defendant meets the exhaustion requirement. See also other requests from Montgomery:
 Doc. 118-2; Doc. 118-3.
       11
          Doc. 124-2.
       12
          Doc. 118.
                                                -2-
Case: 1:17-cr-00060-JG Doc #: 129 Filed: 10/05/20 3 of 5. PageID #: 1233

 Case No. 1:17-cr-00060
 Gwin, J.

        The Government argues that Montgomery has not exhausted his administrative

 remedies because he has not appealed the Warden’s denial. 13 That is not what 18 U.S.C.

 § 3582(c)(1)(A) requires. The law states that a court may act “upon motion of the defendant

 after the defendant has fully exhausted all administrative rights to appeal . . . or the lapse of

 30 days from the receipt of such a request by the warden of the defendant’s facility.” 14

        B. Eligibility
        A court may grant compassionate release if “extraordinary and compelling reasons

 warrant” a sentence reduction. 15 The court must also consider the sentencing factors listed

 in 18 U.S.C. § 3553, 16 including “the nature and circumstances of the offense and the history

 and characteristics of the defendant;” “the need for the sentence imposed ” to “reflect the

 seriousness of the offense” and to “protect the public from further crimes of the defendant;”

 and “any pertinent policy statement,” among other factors. 17

        The applicable policy statement lists the extraordinary and compelling reasons that

 could merit a sentence reduction. These include 1) terminal illness or serious medical

 condition that makes defendant unable to care for himself; 2) age; 3) family circumstances;

 and 4) “other reasons.” 18


        13
           Doc. 124 at 6.
        14
           18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added). The Government cites U.S. v. Alam,
 960 F.3d 831 (6th Cir. 2020), as an example of an instance where the Sixth Circuit denied
 compassionate release because Defendant failed to exhaust his administrative remedies.
 Doc. 124 at 6. In that case, unlike here, however, the Defendant did not wait 30 days to file
 his compassionate release claim with the court. Alam, 960 F.3d at 832, 836.
        15
           18 U.S.C. § 3582(c)(1)(A)(i).
        16
             Id.
        17
          18 U.S.C. § 3553(a).
        18
           U.S.S.G. § 1B1.13 cmt. n.1. The policy is outdated in that it still assumes
 compassionate release “may by granted only upon motion by the Director of the Bureau of
 Prisons.” United States v. Brown, No. 4:05-CR-00227-1, 2020 WL 2091802, at *5 (S.D.
                                           -3-
Case: 1:17-cr-00060-JG Doc #: 129 Filed: 10/05/20 4 of 5. PageID #: 1234

 Case No. 1:17-cr-00060
 Gwin, J.

        Defendant’s motion for compassionate release falls into the fourth category, as he

 seeks release due to his risk of exposure to COVID-19 and the fact that he has arguably

 “severe asthma,” 19 which creates a higher risk of serious infection from COVID-19. 20

        While medical conditions and a correctional institution’s COVID-19 infection rate

 could qualify as extraordinary and compelling reasons that justify the grant of compassionate

 release, the Court finds that the sentencing factors in 18 U.S.C. § 3553 weigh against

 Montgomery’s release. The Court acknowledges Montgomery’s heighted risk factor, the fact

 that he has completed anti-recidivism programs, 21 and his arguments that FCI Gilmer has not

 adequately tested inmates and staff for COVID-19. 22

        But, Montgomery has served less than half of his current sentence.          Although

 Montgomery did not enter the bank during the robbery for which he is incarcerated and only

 served as getaway driver, Montgomery has an extensive criminal history that includes at least



 Iowa Apr. 29, 2020), appeal filed No. 20-2053 (quoting USSG § 1B1.13 cmt. n.4). Because
 this is no longer the law under the First Step Act, which allows defendants to seek relief
 directly from the court, the outdated policy leaves “district courts in a
 conundrum.” Id. (describing that Congress now allows district courts to grant petitions
 “consistent with applicable policy statements” from the Sentencing Commission, but the
 Commission “has not made the policy statement for the old regime applicable to the new
 one”). This Court follows the growing number of district courts that have concluded that, in
 the absence of applicable policy statements, courts “can determine whether any
 extraordinary and compelling reasons other than those delineated in U.S.S.G. § 1B1.13 cmt.
 n.1(A)–(C) warrant” compassionate release. United States v. Rodriguez, 424 F. Supp. 3d
 674, 681–82 (N.D. Cal. 2019) (citation omitted) (collecting cases). See also United States v.
 Rice, No. 5:05-cr-00042, 2020 WL 5569616, at *1 (N.D. Ohio Sept. 17, 2020).
         19
            Doc. 118 at 7.
         20
            People with Moderate to Severe Asthma, Centers for Disease Control, (Sept. 11,
 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
 precautions/asthma.html#:~:text=People%20with%20moderate%20to%20severe,and%2
 0acute%20respiratory%20disease.
         21
            Doc. 118-4; Doc. 118-5; Doc. 118-6; Doc. 118-7.
         22
            Doc. 125 at 14; Doc. 126 at 3-4; Doc. 127 at 4-5.
                                              -4-
Case: 1:17-cr-00060-JG Doc #: 129 Filed: 10/05/20 5 of 5. PageID #: 1235

 Case No. 1:17-cr-00060
 Gwin, J.

 2 violent crimes and 18 other convictions as an adult. 23 The Court is not convinced that

 Montgomery would not be a danger to the public or that releasing Montgomery now would

 provide just punishment and reflect the seriousness of the offense for which he is currently

 incarcerated.

    III.         Conclusion
           For the foregoing reasons, the Court DENIES Montgomery’s request for

 compassionate release.




 IT IS SO ORDERED.


 Dated: October 5, 2020                            s/     James S. Gwin
                                                   JAMES S. GWIN
                                                   UNITED STATES DISTRICT JUDGE




           23
                Doc. 69 at 2-5.
                                             -5-
